                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE


LOUISIANA-PACIFIC CORPORATION,     )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )               CIVIL ACTION NO. 3:18-cv-00447
                                   )
JAMES HARDIE BUILDING PRODUCTS, )                  JUDGE MCCALLA
INC.,                              )
                                   )               MAGISTRATE JUDGE HOLMES
      Defendant/Counter-Plaintiff/ )
      Third-Party Plaintiff.       )
                                   )               JURY DEMAND
v.                                 )
                                   )
THE KRUSE BROTHERS, INC.,          )
                                   )
      Third-Party Defendant.       )


    PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO AMEND COMPLAINT


       Pursuant to Fed. R. Civ. P 15(a)(2), LR 15.01, and the Court’s Amended Case Management

Order (Dkt. 326), Louisiana-Pacific Corporation (“LP”) moves for leave to amend its Complaint

and Answer to James Hardie Building Products, Inc. (“Hardie’s”) Counter-Complaint. The

proposed Amended Complaint and Amended Answer are attached hereto as Exhibits 1 and 2

respectively.

       LP is timely filing this motion by the November 1, 2018 deadline set by the Court. (Dkt.

326). Counsel for the parties have conferred pursuant to LR 15.01(a)(2). Neither Hardie nor The

Kruse Brothers, Inc. oppose this motion.

       As set forth in the supporting memorandum filed simultaneously herewith, justice requires

that this Motion be granted because the amendment of LP’s Complaint and Answer is necessitated

                                               1

  Case 3:18-cv-00447 Document 327 Filed 11/01/18 Page 1 of 3 PageID #: 14465
by facts discovered during the course of expedited discovery for LP and Hardie’s preliminary

injunction motions.

       WHEREFORE, LP respectfully requests leave to file the Amended Complaint and

Amended Answer attached hereto as Exhibits 1 and 2, respectively.

                                           Respectfully submitted,

                                           /s/ Samuel F. Miller
                                           Samuel F. Miller (BPR No. 022936)
                                           Nicholas R. Valenti (BPR No. 035420)
                                           A. Grace Van Dyke James (BPR No. 035667)
                                           MILLER LEGAL PARTNERS PLLC
                                           Fifth Third Center – Suite 2000
                                           424 Church Street
                                           Nashville, TN 37219
                                           Telephone/Fax: (615) 988.9011
                                           Email: Smiller@millerlegalpartners.com
                                                  Nvalenti@millerlegalpartners.com
                                                  Gjames@millerlegalpartners.com

                                           Attorneys for Plaintiff Louisiana-Pacific
                                           Corporation




                                              2

  Case 3:18-cv-00447 Document 327 Filed 11/01/18 Page 2 of 3 PageID #: 14466
                               CERTIFICATE OF SERVICE
       I hereby certify that on this 1st day of November 2018, the foregoing document was served
via email upon the following:

        Tony Swafford                              Brian T. Boyd
        Rocky King                                 William M. Leech III
        Maia T. Woodhouse                          LAW OFFICE OF BRIAN T. BOYD
        ADAMS & REESE LLP                          750 Old Hickory Blvd., Bldg., 2, Suite 150
        Fifth Third Center                         Brentwood, Tennessee 37027
        424 Church Street, Suite 2700              Tel: (615) 371-6119
        Nashville, Tennessee 37219                 Fax: (615) 523-2595
        Tel: (615) 259-1450                        Email: brian@boydlegal.co
        Fax: (615) 259-1470                                will@boydlegal.co
        Email: tony.swafford@arlaw.com
               rocky.king@arlaw.com
               maia.woodhouse@arlaw.com            Tara L. Swafford
                                                   THE SWAFFORD LAW FIRM, PLLC
        Adam Massey                                207 Third Avenue North
        ADAMS & REESE LLP                          Franklin, Tennessee 37064
        LyondellBasell Tower                       Tel: (615) 599-8406
        1221 McKinney, Suite 4400                  Fax: (615) 807-2355
        Houston, TX 77010                          Email: tara@swaffordlawfirm.com
        Tel: 713.652.5151
        Email: adam.massey@arlaw.com

                                                   /s/ Samuel F. Miller
                                                   Samuel F. Miller




                                               3

  Case 3:18-cv-00447 Document 327 Filed 11/01/18 Page 3 of 3 PageID #: 14467
